Blair, J.
(concurring). I think the evidence discloses a common-law marriage, which would have been legal and binding in its effect as well as in form, except for the previous subsisting marriage of defendant. It does not follow, however, that because defendant was guilty of bigamy he could not be convicted upon the same facts of seduction. In my opinion, the facts would support a conviction for either offense and the prosecution were at liberty to select either. People v. Gibbs, 70 Mich. 432 (38 N. W. 257); People v. Smith, 132 Mich. 58 (92 N. W. 776); Greenman v. O’Riley, 144 Mich. 534 (108 N. W. 421, 115 Am. St. Rep. 466); People v. Bristol, 23 Mich. 118.
I therefore concur in the result.